Title: From Thomas Jefferson to J. Phillipe Reibelt, 30 April 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir
                     
                     Washington Apr. 30. 05.
                  
                  On my return here I found the Plutarque de la jeunesse 4. vols. and the 5th. vol. of the Plutarque d’Amyst, of which I keep the former & return the latter. when I came to examine more at leisure the Annales des Beaux arts, I found it did not give a compleat idea of the gallery of Paris, & that I had been too hasty in returning the Manuel du Museum. if therefore this last remains still on hand I shall be glad to recieve it by the stage.
                  Altho’ naturally fond of mechanics, my present occupations forbid me to indulge in them. still the account given in your letter of the mill erected near Carlesruhe moved neither by water, wind, horses, stream or any other of the known means, excites curiosity sufficient to ask a communication, if it be not a secret, & can be given in writing without too much trouble to yourself. but if a secret, I am far from asking the communication.   I thank you for the information respecting a Governor for children. but my family is not in a situation to need one. Accept my salutations.
                  
                     Th: Jefferson
                     
                  
               